The following opinion was filed December 15, 1908:
Marshall, J.
As indicated in the statement, Mr. Frame was not an officer of the college when he testified. So he was a competent witness respecting what occurred between himself and the testatrix, as regards the disability of corporate officers to testify under ch. 197, Laws of 1907.
The statute deals with the condition when a witness is offered. Though Mr. Frame was competent respecting the transaction he testified to till after the commencement of the litigation, it did not prevent him being rendered incompetent before the trial by a statute passed in the meantime, but he could thereafter restore his competency by surrendering that which interfered therewith, as he did. One cannot acquire a vested right in a judicial remedy unless it is of the contract so that the invasion of the remedial element necessarily impairs the contract (Second Ward Sav. Bank v. Schranck, 97 Wis. 250, 73 N. W. 31; Peninsular L. & C. Works v. Union O. & P. Co. 100 Wis. 488, 76 N. W. 359; Eau Claire Nat. Bank v. Macauley, 101 Wis. 304, 77 N. W. 176), or otherwise divest vested rights (Rich v. Flanders, 39 N. H. 304).
The first two cited eases are within the first exception. So it was held that a law injuriously affecting the remedial element affected the value of the principal thing, contrary to the *189inhibition of the national constitution (sec. 10, art. I) as to any state passing a law impairing tbe obligation of contracts. That is distinguishable from a mere change in rules of evidence, not necessarily affecting any property right, although rendering a right more difficult of establishment, or incapable of being established at all because of the parties being without competent evidence, there, however, being left ample rules-by which such right could be established if competent witnesses were at hand. Besson v. Cox, 35 N. J. Eq. 87; Karney v. Paisley, 13 Iowa, 89; Westerman v. Westerman, 25 Ohio St. 500; Rich v. Flanders, supra; Southwick v. Southwick, 49 N. Y. 510; Talladega Ins. Co. v. Landers, 43 Ala. 115; Calderwood v. Calderwood’s Estate, 38 Vt. 171; Wood v. Kaufman, 135 Mich. 5, 97 N. W. 47; Clark v. Harper, 215 Ill. 24, 74 N. E. 61; Mitchell v. Haggenmeyer, 51 Cal. 108; Kenney Presbyterian Home v. Kenney, 45 Wash. 106, 88 Pac. 108; Crawford v. Halsted, 20 Grat. 211.
The plain applicability of the citations is indicated by the following:
“The statute does not relate to or impair contractual rights or vested property rights, but it relates to the remedy and declares a rule of evidence. There appears to be no vested right in any mere rule of evidence.” Kenney Presbyterian Home v. Kenney, supra.
Rules of evidence “are at all times subject to the modification and control of the legislature . . . and the changes which are enacted may be made applicable to existing catines of action, even . . . where retroactive laws are forbidden.” Crawford v. Halsted, supra.
In relation to a law affecting qualification of a witness which was passed pending the suit, “it is enough that the witness is competent when offered.” Talladega Ins. Co. v. Landers, supra.
A statute may change mere rules of evidence, and although it applies to cases in which the cause of action accrued and *190the rights became vested prior to its passage, it is constitutional, though a statute affecting rules of evidence, and in fact divesting vested rights, would be unconstitutional. Rich v. Flanders, supra.
We now pass to the dominant subject on contestants’ appeal, it being understood that we give such weight to Frame’s ■evidence as we severally consider it is entitled to, regarding it as having been properly received.
With due regard, it is thought, for the conclusions of the trial judge on questions of fact, we have reached here conflicting results. The most careful consideration, which it seems could be well given to the matter by each, has not enabled a majority to arrive at harmony respecting the two principal assignments of error, as to facts, presented for consideration. The Chief Justice, Justice Dodge, and the writer are not able to see that clear preponderance of evidence against the trial court’s conclusion on either the subject of testamentary capacity of the deceased at the time the alleged will was made or that of undue influence in -producing the will, justifying a disturbance of the findings complained of. Justices KeewiN and TimxiN are able to see such clear preponderance on both questions. Justice Siebecxeb agrees with them on the last but not the first, while Justice BaeNes agrees with them on the first but not the lash A situation so extraordinary rarely occurs in judicial work. That it should move judicial minds to exhaust all reasonable efforts for harmony, as it has in this case, is most natural. The situation, while peculiar in a high degree, is nevertheless not new, as the following citations will show: Legal Tender Cases, 52 Pa. St. 9, 101; Browning v. State, 33 Miss. 47, 87, 88; Cook v. Drew, 3 Stew. & P. 392; Bell v. Morrison, 27 Miss. 68. The rule adopted in the most pronounced of those cases and highly commended as sound in Lipscomb v. State, 75 Miss. 559, 624, 23 South. 210, 230, seems to be the only logical one, though one case found in the books (Smith v. U. S. *1915 Pet. 292, 303) proclaims a different doctrine, but without assigning any reason therefor or its having been subsequently followed by the federal court, so far as we can discover. The -view which we adopt is that a majority must agree on some •one specific ground of error fatal to the judgment or it must be affirmed. Otherwise there would be a reversal without any guide for the trial court upon a new hearing. Unless the trial judge changed his mind, the result would be the same as before and a like result as formerly would happen on a second appeal, and, as said by HaNdy, J., in his opinion in Browning v. State, supra, and highly commended, as before indi•cated, in Lipscomb v. State, supra, “such would be the strange and anomalous attitude of the case, ad infinitum, as •often as it should be tried below and brought here on the same state of facts.”
The foregoing does not leave anything which need be said ■on contestants’ appeal.
We have left to consider the objection raised by proponents to the allowance of $3,000 as compensation for the .guardian ad litem and $454.54 for his disbursements, all to be charged against the body of the estate, except $200. If authority to make such allowance at all exists it is by virtue •of ch. 267, Laws of 1907. Generally speaking, it must be conceded that no inherent power exists in courts to take the property of one person and devote it to the benefit of another, •and that the legislature cannot, legitimately, authorize such proceeding, as by taking the property of the successful party in litigation to pay the expenses incurred by his adversary in ■the controversy.
This corn’t, in harmony with general authority, has said with reference to judicial dealing with a trust fund, that no part thereof belonging to one should be used to defray the expenses of another; that in case of compensating a guardian •ad litem in addition to taxable costs, it should be done out of the infant’s property under the control of the court. Tyson *192v. Richardson, 103 Wis. 391, 401, 79 N. W. 439; Stephenson v. Norris, 128 Wis. 242, 263, 264, 107 N. W. 343. The court bas condemned in unmeasured terms the practice, wbicb obtained at one time, of treating a trust fund under judicial control as open to be depleted by judicial direction to compensate persons for their expenditures in litigation in respect thereto in hostility to the real owners. In re Donges’s Estate, 103 Wis. 497, 79 N. W. 786; Fox v. Martin, 108 Wis. 99, 102, 84 N. W. 23; Becker v. Chester, 115 Wis. 90, 91 N. W. 87, 650; Stephenson v. Norris, 128 Wis. 242, 263, 107 N. W. 343. Such use of property has been characterized as-wholly without justification in the absence of legislative authority and as “trenching closely upon that forbidden act of depriving one of his property without due process of law or taking property from one for the private benefit of another.” In re Donges’s Estate, 103 Wis. 497, 516, 79 N. W. 786.
So plainly does such interference with a trust fund, without some valid written law authorizing it, shock the sense of justice, that this court has felt called upon to refuse to give effect to stipulations of attorneys for all parties to the litigation to the contrary in case of the parties being minors (Fox v. Martin, supra), and applied the same rule as to power of trustees, generally, to stipulate away part of the subject of the trust and obtain judicial approval thereof (Becker v. Chester, 115 Wis. 90, 147, 91 N. W. 87, 650). So, as will be seen, about the last, so far as of judicial creation, of a bad practice has been swept away; a practice which, probably, as-suggested in In re Donges’s Estate, supra, became engrafted upon our jurisprudence through consent of counsel in individual cacos till it came to have the appearance of judicial sanction as a rule of justice, overlooking the plain wrong of taking the property of one without his consent for the benefit of another, as if the mere circumstance of that property being-temporarily in custodia legis gave a judicial trustee greater-power in that regard than any other, while in fact, from a-. *193moral standpoint, it should render the property safely removed from siieb danger. Not a vestige of tbe infraction which once received approval is left in, our system, with the narrow exception noted in In re Donges’s Estate, supra, which seemed to have some basis in reason and to be so firmly entrenched by a long line of decisions as not to appear properly removable without legislative assistance, other than the element restored by legislative interference under the law before referred to, upon which the contestants rely, and a prior law (ch. 397, Laws of 1901), both of which were designed, as appears, to avoid the result of In re Donges’s Estate, supra, keeping within the reason thereof as to the legitimate basis for diversion of trust property.
We do not abate at all condemnation of the practice, so far as it is dependent upon judicial policy alone, expressed in Becker v. Chester, supra, pp. 147, 148, 91 N. W. 651:
“The whole practice of inviting litigation by allowing parties to indulge in judicial controversies involving trust funds at the expense thereof, regardless of whether such parties win or lose, is pernicious and should not be encouraged by any judicial rules. A careful reading of the Donges Case must convince any one that such was the view of this court when that case was decided. That view has rather been strengthened than weakened by efforts to have the rule declared by the court liberally construed, minimizing its effects as regards the injustice it was intended to prevent. All such efforts must fail. We incline to a strict rather than a liberal construction of the rule.”
The court declines to be responsible for any practice which would tend to invite litigation and render property testamen-tarily disposed of a probable prey of those who have no interest therein or those who unjustly seek to enhance their interest.
, In the face of judicial policy thus clearly and repeatedly declared, the law in question was passed. With its mere legislative wisdom; that which is within the field of legislative *194supremacy, we have nothing to do. So far as it does not transcend constitutional limitations, it must be unhesitatingly administered. So far as experience by such administration shall show that it was unwise, the same power that enacted it will, doubtless, remedy the mischief. In any event, there rests the responsibility, as does the responsibility for things which courts at times are criticised for by the inconsiderate, who cannot, or do not, discriminate between power to make law and power to declare and administer it.
The theory of the statute is, and correctly too, that a proceeding to administer an estate is in the nature of one in rem, the res being for the time being in custodia legis. Woerner, Am. Law of Adm’n, *500, *501. It requires the presence, actually or by representation, of all parties interested or who may be interested whether in esse or not. Those who by reason of infancy cannot appear for themselves must be represented by guardians.ad litem in order to be bound, whether there is any statutory requirement in that regard or not. O’Dell v. Rogers, 44 Wis. 136. It is the duty of the court to see that its wards are represented regardless of any written law. Moreover, the court rules impliedly make provision therefor. Stats. (Supp. 1906), p. 1120. It is the duty of parties interested to call the court’s attention to the necessity therefor and they are vitally interested in the duty being performed. The guardian ad litem must be an officer of the court, an attorney duly admitted to practice and competent to protect the rights of the minors, and competent to respond in damages for negligence or misconduct in the discharge of his duties as an assistant in the administration of justice. Circuit Court Rule IX; Tyson v. Richardson, 103 Wis. 397, 399, 79 N. W. 439. The position of guardian ad litem is an important one. The obligation to accept the trust and to faithfully discharge the duty regardless of compensation is an incident of the profession of law and the lawyer’s official station. It is for the court to see that such duty is performed. *195So while there is the judicial function of exacting the strictest fidelity on the part of the appointee and encouraging him to that end in every practicable way, there is the correlative duty to see that the faithful servant and officer does not go without a reasonable pecuniary reward for his labor so far as there is property of the ward under the control of the court, •or otherwise, out of which it can be paid by direction of the court (Tyson v. Richardson, supra), or the ward’s debt, as in fact it is (Smith v. Smith, 69 Ill. 308, 312; Walton v. Yore, 58 Mo. App. 562), can be collected, or there is a fund under the control of the court which, or a party before it who, should equitably bear the burden, under established rules or written law on the subject. '
It will be thus seen that guardians ad litem are as essential to parties interested adversely to the infant as to the latter, since only by use thereof could they succeed, safely, if at all, to the subject of the proceedings. So it has been held that compensation to the guardian ad litem on some basis, — even if it turns out that the infant has no interest in the subject matter, — payable primarily out of the infant’s property, if he has any, whether presently under control of the court or not, otherwise out of tire fund conservable only by his presence, ■or by the parties, requiring for their own interest that the infant be called into the litigation, such basis not permitting any onerous burden and in some jurisdictions being so confined as to assimilate to taxable costs and called such. Weed v. Paine, 31 Hun, 10; Yourie v. Nelson, 1 Tenn. Ch. 614; Carter v. Montgomery, 2 Tenn. Ch. 455; Union Ins. Co. v. Van Rensselaer, 4 Paige, 85, 87; Gott v. Cook, 7 Paige, 521, 544; Att’y Gen. v. North Am. L. Ins. Co. 91 N. Y. 57; Kerbaugh v. Vance, 5 Lea, 113; Holloway v. McIlhenny Co. 77 Tex. 657, 662, 14 S. W. 240; Walton v. Yore, 58 Mo. App. 562; Walker v. Hallett, 1 Ala. 379; 2 Hoff. Ch. Pr. 74.
These and many other authorities that might be referred to are to the effect that under no circumstances should com*196pensation be allowed to an unsuccessful guardian ad litem, payable out of a fund under control of the court, in excess of taxable costs, or a sum in tbe nature thereof, as taxed between party and party, in the absence of special legislative author ity. All recognize the right of the legislature to reasonably pursue such a fund in such a case. The great weight of authority goes tp the full length of our adjudications that, without legislative authorization, no compensation whatever can be allowed to an unsuccessful guardian ad litem standing for an infant contestant of a will, or any party, similarly situated, payable out of the general fund or any part of it not belonging to the infant. Walton v. Yore, supra; Jones v. Yore, 142 Mo. 38, 47, 43 S. W. 384; Matter of Robinson, 40 App. Div. 30, 57 N. Y. Supp. 523; Downing v. Marshall, 37 N. Y. 380; Will of Budlong, 100 N. Y. 203, 3 N. E. 334; Matter of Holden, 126 N. Y. 589, 27 N. E. 1063; Matter of Robinson, 160 N. Y. 44-8, 55 N. E. 4.
The foregoing somewhat lengthy treatment of the general subject, though largely historical, is helpful in that it indicates clearly the basis for such legislation as that in question, viz.: that it relates to dealing with the subject matter in the nature of an action in rem, all parties interested in the res being served by all others being brought in so as to be bound, who have, presently or contingently, or may claim to have any interest therein. That does away, manifestly, with all constitutional objections as regards reasonable compensation to the necessary judicial aids to that end, such as guardians ad litem. The treatment of the subject also shows that a very narrow limitation of reasonable compensation in a case of this sort, where it is chargeable to and collectible out of a fund in custodia legis, on principle, is not new. There are statutes in some other states on the subject, notably in New York, California, Kentucky, Iowa, and Texas, making some provision for compensation in such circumstances. But in such cases the power is, directly or indirectly, carefully fenced *197about so as to prevent abuse. Where the common law prevails abroad and in the states, with but few exceptions, the time-honored rule is left in full force, that the court may command the service of any member of its bar when it needs an instrument of the sort to stand for the helpless, and that the service, aside from the capacity of the infant to pay, must go unrequited except by the privilege enjoyed as a member of the profession and the distinction of having well performed the duty assumed cum onere. Stephenson v. Norris, 128 Wis. 242, 264, 107 N. W. 343; Richardson v. Tyson, 110 Wis. 572, 579, 86 N. W. 250; House v. Whitis, 5 Baxt. (64 Tenn.) 690; Wright v. State, 3 Heisk. (50 Tenn.) 256.
It may be safely said to the honor- of the profession that the interests of judicial wards have been as faithfully conserved from time immemorial by the discharge of that duty, gratuitously in many cases, as probably it will be under a system securing therefor a more certain money value, but it is recognized that the legislature may relieve the profession of that burden with its correlative honors if it sees fit.
The statute provides that in a case of this sort the guardian ad litem “may be allowed compensation for his services and for his necessary expenditures in the litigation, to be fixed by the court, in which such proceedings or litigation is had, and be paid out of the body of the estate or property in controversy, if the infant has no available property out of which such payment can be directed by the court.” The term “fixed by the court, in which such pi'oceedings or litigation is had,” is unambiguous. Doubtless whatever original authority in the matter existed as to this case was lodged in the court rendering the judgment complained of as regards the litigation in that court. No basis for compensation is suggested in the law. Not even the word “reasonable” is used, as in every similar statute, so far ás we can discover. A very broad discretion, however, may be read out of the language as to whether an allowance shall be made or not and to what ex*198tent, from the words “may allow,” etc., while it might be argued that “may” should be construed as must. Facing the-matter the legislature had to deal with in the light of the mis-chiefs thereof as we have detailed them, the former view would seem to be the correct one. We adopt it both as regards power to determine whether compensation shall be allowed or not and the amount thereof. That discretion the legislature necessarily contemplated would be a sound legal discretion; that it would be guided by the general judicial conception here of the measure of such services when compensation by common-law rule is permissible; and that the circumstances as to whether the compensation would come out c.f property belonging to the infant and whether he has any interest in the subject conserved and many other things would be given their legitimate common-sense bearing. It is quite manifest that a basis of compensation, as in ordinary cases between party and client, was not thought of. That would' be contrary to the standard in that regard for guardians ad litem in general and particularly in this state. The rule was; firmly established here long'before the law was passed that the basis should be that ordinarily paid to compensate for official services of a somewhat similar character. Richardson v. Tyson, 110 Wis. 572, 579, 86 N. W. 250; Speiser v. Merchants' Exch. Bank, 110 Wis. 506, 513, 86 N. W. 243; Harrigan v. Gilchrist, 121 Wis. 127, 99 N. W. 909.
In the cases cited it was said that judicial officers perform their public duties “for pecuniary rewards wholly incommensurate to what the same industry, learning, and ability would have commanded at the hands of clients.” It is upon such basis “rather than with private contract that compensation should be made in measuring the allowance to” a guardian ad litem. Richardson v. Tyson, supra. Later the growing- and pernicious practice of extravagantly exploiting trust funds under judicial control for the enrichment of judicial assistance, such as attorneys for receivers and guardians ad *199litem, was enlarged upon and the rule above stated was reiterated and made as significant as could well be, to tbe end that courts might set an example of careful, businesslike conservation of trust property; and members of the profession, called to stand for absent and incompetent beneficiaries under the court’s appointment or with its approval, might better appreciate that it contemplates performance of duties incident to the high privilege of a member of the court and in part compensated thereby and by its honors; this vigorous language being used by Mr. Justice Dodge :
“Only in the wise discretion and firmness of courts can there be found prevention or remedy for the abuse and disgrace of judicial conservation of estates from their enemies,, only to permit their destruction by the very salvers. If such abuses continue, the beneficent power of a court of equity to take to its sheltering arms a litigated estate while rights to it are being established will become a mockery, worse than the avoided perils as it is more effective.” 110 Wis. 513, 514, 86 N. W. 246.
It was in face of unwritten law elsewhere, as above, that no compensation to a guardian ad litem can be justly allowed in excess of something in the nature of taxable costs chargeable to the prevailing party or payable out of his property, and the unwritten law recognized here, that none whatever should be allowed payable out of the property in which the person represented has no interest, and the general policy of the written law in other jurisdictions, that in case of compensation in the instances where by the unwritten law it is not allowable the same should be quite limited so as to prevent abuse, and the further unwritten law that such compensation, where allowable, should be on the scale of official services, that the law in question was passed, giving the court, as before indicated, discretion to allow compensation or not and limiting the same, by necessary inference, in any event, to what is reasonable under the circumstances. Manifestly the word “reasonable,” as here used, is referable to the judicial stand*200ard, so recently and firmly established, and the circumstance which cuts some figure by the unwritten law, of whether the service is in conservation of property belonging' to the party represented or not, is not to be wholly lost sight of.
Testing the propriety of the amount allowed the guardian ad litem by the foregoing, it appears at once so entirely out of harmony with the correct standard as not to be measurable at all thereby, showing clearly that it was not in the judicial mind of the court below, hence its decision is not entitled to any weight in now determining what is proper.
The case did not involve any very intricate questions of law nor any of fact as regards methods of proof. The rules to be followed in the litigation were substantiálly removed from all uncertainties by many decisions of this court. The trial occupied about eight days. There seem to .have been many witnesses, easily obtainable, who were not at all adverse to testifying fully in respect to the matter in contestants’ favor. Some over thirty witnesses were called who testified, in general, in harmony. Under all the circumstances it seems that ten to twenty days was ample for preparation of the case for trial; all services rendered outside of the trial in circuit court. The property involved consisted of somewhere about $40,000 money value, but the work was neither more nor less because of tire magnitude of the estate, though, of course, the responsibility was, by reason of that feature, somewhat enhanced. The guardian ad litem was appointed, we must assume, because of his well-known fitness for the position, so he did not need an assistant distinguished attorney, accustomed to charge liberally because of his professional ability, for his services. The court allowed, in the whole, about eight per cent, of the entire fund, and, as appears, allowed a like amount on the other side to be charged to the estate.
With what has been said we may well refer to the following to emphasize our conclusion that the allowance to the guardian ad litem was very far too large. With the other *201allowance, incidentally referred to, we have nothing now to do. In Smith v. Smith, 69 Ill. 308, there was a property around $40,000 involved, belonging to the infant. The compensation to the guardian ad litem was supposed to be payable out of the infant’s property. The litigation was important and considerable. It was attended to in the infant’s behalf with commendable fidelity and was successful. Attorneys testified to the reasonable value of the guardian ad Utem's service, ranging from $1,000 to $10,000. The trial court allowed $3,500. On appeal it was held that in the proceedings to fix the compensation of the guardian ad litem the latter was in an adversary capacity to the ward, who was therefore unrepresented, and that $1,000 for the service would be liberal, if not large, the court remarking, “Courts have no power to be prodigal with the means of their wards, and whilst they should make just allowances, they are bound to see that their funds are protected.”
In Loftis v. Butler, 58 S. W. (Tenn. Ch. App.) 886, there was considerable litigation and a trial in two courts. The guardian ad litem was allowed $150 — $25 payable out of the general property as costs, and $125 out of the infant’s property. On appeal the allowance was not disturbed, but it was held that in such proceedings tire guardian ad litem and the ward are adversaries,, and the latter should be represented by one competent to protect his interests. We may well remark, in passing, that there is much support for that holding, without laying down that such representation is "necessary and failure in that regard is jurisdictional error, as is held in some jurisdictions. At least, want of such representation throws the greater burden upon the court to see that its ward is properly protected.
In Tyson v. Richardson, 103 Wis. 397, 79 N. W. 439, there was a large amount of property involved, very much more than in this case. It belonged, in the main, to persons whose interests were represented by the guardian ad litem. The *202questions involved were interesting, complicated, and somewhat new. They required careful study by one possessed of sufficient ability to carefully investigate and analyze precedents and to discover, comprehend, apply, and present most important legal principles. The duty was performed with distinguished ability and success. The service extended through several years, during which there were several trials in the courts of original jurisdiction and several in this court; the guardian ad litem meeting in opposition, and successfully, some of the best legal talent in tire state. Eor all such service, on the basis of official work, this court allowed $2,500.
In Harrigan v. Gilchrist, 121 Wis. 127, 99 N. W. 909, the services extended over a period of some five years. The claims adjudicated and property involved ran up into the hundreds of thousands of dollars. There was important litigation in many courts in different jurisdictions, some of which was outside of this state. It was attended with almost unprecedented perplexity and was represented by the judicial assistants with commendable fidelity by two distinguished members of the bar. The court allowed as compensation, on the basis of one such attorney, under the rule before indicated, $10,000.
In view of the foregoing we are of tire opinion that the compensation of the guardian ad litem in this case, including that of his assistant up to and inclusive of the final closing of this litigation, should be limited to $500. The amount allowed by law for an attorney acting under the appointment of the court in the defense of an indigent person charged with a criminal offense is but $15 per day. That exceeds the compensation allowed the highest officer of the state in its legal department, the attorney general, and more than twice that allowed his first assistant.
We do not overlook the suggestion that the allowance of $3,000 to the guardian ad litem was by consent of the attorneys for the proponent, and supposed attorneys for the'chief *203beneficiary under tbe will, and that the judgment was prepared by such attorneys and entered on their motion. There-are indications in the record that the court merely adopted the joint request of the attorneys in the ease, $3,000 being allowed to each side. That was very fair, from one viewpoint, • but, as before indicated, the attorneys had no power whatever to stipulate away the trust fund, and their attitude in that regard should not have been recognized by the court.
The point is made by proponent’s counsel that no allowance should have been made by the circuit court for what occurred here for expenses and services of the guardian ad litem- and on account of the judgment for costs rendered against Ihe infants in this court, because on application here to direct such allowance it was denied, — and in close connection therewith the question is suggested, but not urged, as to whether, under the law, a court has jurisdiction to make any allowance except on account of litigation therein.
Eor both of the reasons above mentioned it seems the circuit court should not have made any allowance except for-what there occurred. The law is very explicit that the allowance in any instance is “to be fixed by the court in which the-proceedings or litigation is had.” Evidently it was the legislative intention to confine original action in such a matter to-the jurisdiction most liable to be well armed, by personal observation, to administer the law without the abuses the judicial rule was designed to prevent. So the trial court acted without jurisdiction in making- allowance for litigation occurring here; and this court observed the letter of the statute, and of the application here, in refusing to make a direction which would have required another court to pass on the allowance for services and disbursements in litigation not had there, and particularly in refusing to direct payment out of' the estate, of the judgment for costs against the guardian ad' litem.
It will be observed that the permissible allowance, outside-*204of for services, is for “necessary expenditures” of tbe guardian ad litem. That does not include a judgment for costs against a ward. A guardian, ad litem is not liable for such a debt, and so payment thereof by him is not a necessary expenditure within the meaning of the law, unless it is made by some law a condition precedent to a further step in behalf of the ward, or by reason of some other circumstance out of the ordinary, which is not the case here. It follows that the allowance for nécessary expenditures in the court below should have been limited to $343.15, and the elements of costs and disbursements here, amounting to $110.70, should not have been allowed.
We agree with the court below that it was not the legislative purpose that the allowable expenditures should be taxed according to the practice for taxing statutory costs. Nevertheless, competent and definite proof in such a case should be required as to each item and all parties having adverse interests should have notice, and, in a case of this sort, the proponent should make the appropriate counter-proofs, which justice requires. No proof on either side seems to have been made, except the formal affidavit of the guardian ad litem to the schedule of disbursements. Explanation might well have been required of some of the charges. The trial court was not bound to allow the bill, even though verified, because not opposed by evidence. However, we cannot say there was a fatal abuse of judicial discretion in disposing of the matter as was done.
Lastly it is contended that the words of the statute, — “paid out of the body of the estate or property in controversy if the infant has no available property out of which such payment can be directed by the court,” — does not restrict the fund to which resort can be had, primarily, to property under control of the'court, but includes any property of the ward out of which his indebtedness may be collectible. It may well be that such is the better policy, one more in harmony with the *205well-nigh universal rule, both under tbe written and unwritten law. However, tbe legislature seems plainly to have used tbe term “payment can be directed by tbe court” with reference to existing conditions produced by judicial effort to limit tbe previously supposed unjustifiable practice before alluded to, with tbe intent to supersede sucb efforts to tbe extent of restoring tbe old practice in some particulars. So viewing tbe law, — however mucb it may appear tbat, as an original matter, a fund in court in wbicb a person is not interested should not be depleted to compensate for efforts in bis behalf to obtain it, or some part of it, notwithstanding it cannot be distributed to tbe real owner without bis presence, so long as he possesses property available for the payment of bis debt, — we cannot change nor nullify it so long as it is constitutional, as we are of tbe opinion, as before indicated, it is.
Tbe action in refusing to direct the court below on tbe motion before referred to, does not preclude now allowing tbe guardian ad litem such compensation as be should have for services and necessary expenditures in this court. It is a proper matter to consider in this disposition of tbe case, and we are disposed to make a proper award without further application, and thus speed a final termination of tbe litigation.
As before indicated, it is tbe opinion of tbe court tbat $500 is all tbat should be allowed for services from tbe time tbe litigation commenced in tbe circuit court till it shall have been terminated by tbe entry of tbe proper judgment under this court’s mandate. Tbe $500 must cover tbe pecuniary reward for services in both courts. The expenditures upon tbe former appeal, according to tbe presentment in tbe court below, were $24, exclusive of the judgment for costs, wbicb is not to be counted. Tbat and' the disbursements on this appeal, as taxed by tbe clerk, under tbe ordinary rule for taxing costs, except tbat tbe taxation must include tbe personal expenses of counsel in coming here and attending upon tbe hearing of tbe appeal, should be allowed. Such amount should *206not be taxed as costs, but as expenditures under the law in question, taxed by direction of the court. The particular manner of arriving at the amount is adopted as just and a convenient one to speedily end the matter, and not, necessarily, as a binding precedent to' govern future matters of the kind.
By the Court. — On the contestants’ appeal the judgment is affirmed ex necessitate. On proponent’s appeal the judgment is corrected so as to be for $600 for services in the circuit court and this court, and $143.75 for necessary expenditures for litigation in the circuit court over and above the $200 deducted from the total in the court below, and $24 for such expenditures on the first appeal in this court, and such further sum as may be taxed by the clerk under the court’s direction, as indicated in the opinion, the whole to be paid out of the body of the estate; and, as so modified and perfected, the judgment on proponent’s appeal is affirmed. Costs are to be taxed in favor of the proponent as the prevailing party on both appeals.